Name: Council Regulation (EEC) No 3796/85 of 20 December 1985 amending Regulation (EEC) No 3103/76 as regards the list of regions producing durum wheat in which aid for such wheat is to be granted in Spain
 Type: Regulation
 Subject Matter: agricultural policy;  regions of EU Member States;  plant product
 Date Published: nan

 No L 367 / 22 Official Journal of the European Communities 31 . 12 . 85 COUNCIL REGULATION (EEC) No 3796 / 85 of 20 December 1985 amending Regulation (EEC) No 3103 / 76 as regards the list of regions producing durum wheat in which aid for such wheat is to be granted in Spain accession the measures referred to in Article 396 of the Act of Accession , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty of Accession of Spain and Portugal , and in particular Article 396 thereof, Having regard to the proposal from the Commission , Whereas , in accordance with Article 10 of Regulation (EEC) No 2727 / 75 ( J ), aid is granted for the production of durum wheat only in areas of the Community where this production constitutes a traditional and important part of agricultural production ; whereas aid is also granted , in the case of Member States where production is traditional , for less-favoured areas ; whereas , in view of these criteria , the areas of production in Spain in which aid for the production of durum wheat is to be granted should therefore be determined , in accordance with Article 396 of the Act of Accession ; Whereas , Council Regulation (EEC) No 3103 / 76 of 16 December 1976 on aid for durum wheat ( 2 ) as last amended by Regulation (EEC) No 1455 / 82 ( 3 ), established regions producing durum wheat in which aid for such wheat is granted; Whereas , pursuant to Article 2 ( 3 ) of the Treaty ofAccession , the institutions of the Community may adopt before HAS ADOPTED THIS REGULATION: Article 1 The following is hereby added to the list of regions appearing in the Annex of Regulation (EEC ) No 3106 / 76 : 'SPAIN  Comunidad Autonoma : Andalucia ,  Provincia : Burgos ,  Mountain and hill-farming areas and less-favoured areas covered by Directive 75 / 268 /EEC ( 4 ). ( 4 ) OJ No L 128 , 19 . 5 . 1975 , p. 1 .' Article 2 This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal . It shall apply from the 1986 / 1987 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN (') OJ No L 281 , 1 . 11 . 1985 , p . 1 . Ã  2 ) OJ No L 351 , 21 . 12 . 1976 , p . 1 . ( 3 ) OJ No L 164 , 14 . 6 . 1982 , p . 1 .